DONNELLY, Judge
(dissenting).
I recognize, of course, that the Rural Electrification Act of 1936 has been of much benefit to rural America. However, I cannot concur in a statutory construction which permits a rural electric cooperative to force its way into an incorporated area where the people may legally say that the rural electric cooperative is not needed or wanted.
Section 71.520, V.A.M.S., provides: “Any city, town or village in this state may by ordinance, authorize any person, or any company organized for the purpose of supplying light, heat, power, water, gas or sewage-disposal facilities, and incorporated under the laws of this state, to set and maintain its poles, piers, abutments, wires and other fixtures, and to excavate for, install, and maintain water mains, sewage-disposal lines, and necessary equipment for the operation and maintenance of electric light plants, heating plants, power plants, waterworks plants, gas plants and sewage-disposal plants, and to maintain and operate the same along, across or under any of the public roads, streets, alleys, or public places within such city, town, or village, for a period of twenty years or less, subject to such rules, regulations and conditions as shall be expressed in such ordinance.”
I believe we should apply a rule of statutory construction which “proceeds upon the supposition * * * [that V.A.M.S. §§ 394.080 and 71.520] were governed by one spirit and policy and were intended to be consistent and harmonious in their several parts and provisions * * State ex rel. Cairo Bridge Commission v. Mitchell, 352 Mo. 1136, 1143, 181 S.W.2d 496, 499.
I would follow said rule of construction and would conclude that the General As*36sembly intended that a rural electric cooperative operating under Chapter 394 may give service in rural areas (including cities, towns or villages having a population of fifteen hundred inhabitants or less), but that it must obtain the consent of any city, town or village involved.
I respectfully dissent.